           Case 3:18-cv-05945-VC Document 154 Filed 01/15/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA

                                  SAN FRANCISCO DIVISION

 SOCIAL TECHNOLOGIES LLC, a Georgia                )   CASE NO.: 3:18-cv-05945-VC
 limited liability company,                        )
                                                   )
                Plaintiff,                         )   [PROPOSED] ORDER GRANTING APPLE
                                                   )   INC.’S REVISED AND RENEWED
         vs.                                       )   ADMINISTRATIVE MOTION TO FILE
                                                   )   UNDER SEAL
 APPLE INC., a California corporation,             )
                                                   )
                Defendant.                         )
                                                   )


       Before the Court is Apple Inc.’s (“Apple”) Revised and Renewed Administrative Motion to File

Under Seal (“Revised and Renewed Motion to Seal”) relating to portions of Exhibits 9 and 10 filed in

connection with Apple’s Motion for Summary Judgment (“Apple’s Motion”) and Exhibit R to Social

Tech’s Motion for Summary Judgment (“Social Tech’s Motion”), which identify the alternative name that

Apple considered for its Memoji software feature (the “Alternative Name”).

       The Court has reviewed the sealing motion and the Declaration of Dale Cendali submitted in

support. The Court finds that Apple has articulated compelling reasons to seal Exhibits 9 and 10 to




                                  1
[PROPOSED] ORDER GRANTING ADMINISTRATIVE                                CASE NO. 3:18-cv-05945-VC
MOTION TO FILE UNDER SEAL
           Case 3:18-cv-05945-VC Document 154 Filed 01/15/20 Page 2 of 2




Apple’s Motion and Exhibit R to Social Tech’s Motion. Apple’s Revised and Renewed Motion to Seal

Exhibits 9 and 10 to Apple’s Motion and Exhibit R to Social Tech’s Motion is granted.

IT IS SO ORDERED.

Dated this ____          January
            15th day of ___________, 2020


                                                   _________________________________
                                                   HONORABLE VINCE CHHABRIA
                                                   United States District Judge




                                  2
[PROPOSED] ORDER GRANTING ADMINISTRATIVE                              CASE NO. 3:18-cv-05945-VC
MOTION TO FILE UNDER SEAL
